Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 3, 2022

                                    No. 04-22-00420-CR

                                      Aaron POUCH,
                                         Appellant

                                              v.

                                   The STATE of Texas,
                                         Appellee

                  From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. B19843-1
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

       Appellant’s brief was due on October 19, 2022. On the due date, Appellant asked for an
extension until November 23, 2022.
       Appellant’s motion is granted. Appellant’s brief is due on November 23, 2022. See
TEX. R. APP. P. 38.6(d).

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court